 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHyatt on Union Square and Marc Norton. Case 20-CA-15967December 3, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn May 11, 1982, Administrative Law JudgeRichard D. Taplitz issued the attached Decision inthis proceeding. Thereafter, the Charging Partyfiled exceptions and a supporting brief; and the Re-spondent filed cross-exceptions and a supportingbrief to rulings made by the Administrative LawJudge at the hearing, in addition to an answeringbrief to the Charging Party's exceptions. 'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.In its cross-exceptions and supporting brief, the Respondent statedthat, if the Board did not adopt the recommended Order, it wished toexcept to various rulings made by the Administrative Law Judge in thecourse of the proceeding. The Board has no provision for cross-excep-tions conditioned on its disposition of the case, and, therefore, we havetreated the Respondent's "conditional" cross-exceptions merely as cross-exceptions. After carefully examining the rulings made by the Adminis-trative Law Judge we find no merit in the Respondent's cross-exceptions.Spalding, Division of Questor Corporation, 225 NLRB 946, fn. 1 (1976).* The Charging Party has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy notto overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Prod-ucts. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). Wehave carefully examined the record and find no basis for reversing hisfindings.DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Administrative Law Judge:This case was heard in San Francisco, California, onFebruary 2, 3, and 4, 1982. The charge and amendedcharge were filed respectively on January 20 and 23,1981, by Marc Norton, an individual. The complaint,265 NLRB No. 90which was issued on June 26, 1981, alleges that Hyatt onUnion Square, herein called the Hotel, violated Section8(a)(3) and (1) of the National Labor Relations Act, asamended.IssueThe Hotel suspended employee Marc Norton on Janu-ary 19 and discharged him on January 22, 1981. Theissue is framed by the General Counsel's contention thatthe Hotel's action was in reprisal for Norton's protectedactivities, including those relating to his position as shopsteward, and the Hotel's contention that Norton wasfired solely for unprotected activity, including cursing ata supervisor and threatening him with bodily harm.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witness, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel, the Hotel,' and theCharging Party.2Upon the entire record of the case and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACT1. THE BUSINESS OF THE HOTELThe Hotel, a California corporation with an office andplace of business in San Francisco, California, is engagedin the operation of a hotel providing food and lodgingfor guests. During the calendar year immediately preced-ing issuance of the complaint, the Hotel derived grossrevenues in excess of $500,000. During the same period,the Hotel purchased and received at its San Francisco,California, facility goods valued in excess of $50,000 di-rectly from points outside California. The Hotel is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Hotel and Restaurant Employees and BartendersUnion, Local 2, Hotel and Restaurant Employees andBartenders International Union, AFL-CIO, herein calledthe Union, is a labor organization within the meaning ofSection 2(5) of the Act.I In their briefs counsel for the General Counsel and the Hotel requestthat the rulings on certain motions they made at the hearing be reconsid-ered. For the reasons set forth in the record, I believe those rulings werecorrect. The requests for reconsideration are therefore denied.2 Marc Norton filed a brief on behalf of himself. By motion datedApril 15, 1982, counsel for the Hotel seeks an order dismissing the com-plaint, or, in the alternative, striking Norton's brief in its entirety on theground that it constitutes an impermissible attempt to offer testimonyafter the close of hearing and contains "hundreds of lies, misleading in-nuendoes, and absurdities." Even a cursory perusal of Norton's brief doesestablish that it contains a great deal of material that is not based onrecord testimony or exhibits. I will therefore strike all assertions in thatbrief that are not based on record testimony or exhibits. It is so ordered.Except to that extent, the motion of counsel for the Hotel is herebydenied.612 HYATT ON UNION SQUAREIlI. THE ALLEGED UNFAIR LABOR PRACTICESA. The Sequence of Events1. BackgroundThe Hotel opened for business in 1973. From the be-ginning it had contractual relations with a number oflabor organizations, including the Union herein. Of itsapproximately 500 to 550 nonmanagerial employees onlyabout 25 are nonunion. In general the Hotel has main-tained good relations with the labor organizations. TheHotel is a member of the Hotel Employers Associationof San Francisco, which deals with about 12 labor orga-nizations, including the Union herein. On July 17, 1980,the Union undertook a strike against the members of the,Association. The strike ended about August 15, 1980.Thereafter, the Association and the Union entered into acollective-bargaining agreement that was effective fromJuly 1, 1980, to August 14, 1983. Prior to that contractthere was no provision for the Hotel to deal with shopstewards. In the negotiations for the contract the Unionrequested almost unrestricted activity for shop stewardsduring working hours. The agreement that was finallyreached stated that stewards were to discharge their re-sponsibilities "during working hours provided that thereis no disruption in work and that prior arrangements aremade with the immediate supervisor of the steward andthe employee contacting the shop steward." An under-standing was reached between the parties that the shopstewards would attend a training course given by the In-stitute of Industrial Relations at University of CaliforniaBerkeley. In that training course stewards were told thatthey were not to leave their work stations in the per-formance of their duties as shop steward without gettingthe permission of their supervisors. They were also toldthat a supervisor had the right to refuse to discuss agrievance at a particular time and that if a supervisor didso they were to call a business agent. The contract pro-vided that the number of shop stewards at each hotelwas to be determined by that hotel and the Union. TheUnion and the Hotel agreed that there would be 22 shopstewards. One of those shop stewards was Marc Norton,the alleged discriminatee.Norton worked for the Hotel as a dishwasher fromSeptember 1979 until his suspension on January 19, 1981.During that time he received favorable job evaluationsand he was considered by the Hotel to be a goodworker.Near the end of December 1979 Lisa Puliafico, who atthat time was an executive steward and a supervisor forthe Hotel,3told one of the chefs, Charles Shockley, thathe was to keep an eye on Norton, that Norton was notgoing to hang around to win his case,4and that ifNorton was not performing his duties he should be writ-ten up.5Puliafico was three levels removed from theI The executive steward was a management position in the stewards'department of the Hotel.4 From the statements of counsel, it appears that an incident occurredinvolving Norton at a Christmas party in 1979 that was resolved by asettlement agreement.5 This finding is based on the testimony of Shockley. Puliafico, in hertestimony, denied making those remarks. I credit Shockley.general manager and she left the Hotel's employ in April1980, which was before the strike. Norton was givenformal written evaluations on January 30 and December5, 1980. He received high ratings in both of those evalua-tions. Taking those evaluations into consideration, thereis no reason to doubt Puliafico's testimony that no onefrom the Hotel ever told her to get Norton or to treathim differently.Norton was an active union member. In March 1980he was elected by the employees in the stewards' depart-ments6at the Association hotels to the union negotiatingcommittee. He actively campaigned for that position ona platform that called for hard-line negotiations andactive preparation for a strike. Beginning May 1, 1980,he attended 30 or 40 negotiating sessions, some of whichwere also attended by John Dixon, the Hotel's generalmanager, who was on the Association's committee. Atone meeting Dixon asked who Norton was and at an-other meeting Dixon accused Norton of spreading liesconcerning the Hotel's contracting out of work. Whenthe strike began on July 17, 1980, Norton was veryactive on the picket line and he was considered by someto be informal head picket captain. During the strike theHotel's food and beverage manager, Elmiger, in a con-versation with a striker named Tomas Bell, referred toNorton as a revolutionary.When the strike ended on or about August 14, 1980,Norton vocally opposed ratification of the strike settle-ment agreement. He made his opposition known to bothemployees and management by openly speaking abouthis position.After the strike ended Norton was elected shop stew-ard for the Hotel's stewards' department. In that capac-ity he processed a number of grievances. He was also amember of the Union's safety committees He attendedhis first safety committee meeting with company officialson December 29, 1980. At that time he raised a numberof issues.2. The events of January 18, 1981On January 18, 1981, Norton worked in the Hotel'splaza kitchen from 4 p.m. to midnight. His supervisorwas Tomas Rodas. At or about 10:45 p.m. that eveninganother employee, Eugene Fletcher, came into the kitch-en and spoke to Norton. Fletcher worked in the stew-ards' department of the Hotel and Norton was shopsteward for that department. That evening Fletcher hadbeen working upstairs in the Hotel in Hugo's One-UpRestaurant. He told Norton that the manager of the res-taurant, Michael Minassian, had instructed him to emptysome garbage from behind the bar, that he told the man-ager that it was not his job, that the manager orderedhim to do it anyway, that he refused to empty the gar-' The stewards' departments of the hotels consisted of employees whocleaned the kitchen, washed dishes, and performed like duties.I When Norton originally asked to be on the safety committee, theHotel took the position that he was not eligible. After a discussion be-tween the Hotel and the Union, Norton and another person were placedon the safety committee and two people who had been on the committeewere removed from it.613 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbage, and that the manager called security, suspendedhim, and sent him home.8Norton told Fletcher to wait with the security peopleand he then left his work station and went upstairs totalk to Minassian. His supervisor was not present in theplaza kitchen at that time and Norton left his work sta-tion without seeking permission.9Norton had occasionally in the past left his work sta-tion without permission to process grievances but therewas no evidence that the Hotel was aware that he haddone so on those occasions.Norton took the elevator upstairs to Hugo's One-UpRestaurant and as he was leaving the elevator he met Su-pervisor Tomas Rodas, who was waiting to enter the ele-vator. Norton asked Rodas where the manager was andRodas responded by saying that he did not know butthat the manager was around. Norton then walkedaway. I 0Michael Minassian was the manager of the Hotel'sHugo's One-Up Restaurant and as such he supervisedabout 25 to 30 employees. He began working at theHotel in mid-September 1980, about a month after thestrike ended.When Norton arrived in the kitchen of the restaurant,he asked to see the manager. Minassian, who at the timewas having his dinner in the restaurant, was informedthat somebody wanted to see him in the kitchen. Hecame out and met Norton. Prior to that time Norton andMinassian had never seen each other. Minassian had noteven heard Norton's name before that time and theywere complete strangers. Minassian introduced himself asthe manager and Norton introduced himself as Fletcher'sshop steward. In the conversation that followed Nortonkept insisting that Minassian discuss the Fletcher incidentwith him and Minassian kept saying that he did not wantto talk about it. Minassian told Norton there would be ameeting in the personnel office the following day at 3p.m. concerning the matter and that Norton was morethan welcome to be there but that he did not want todiscuss the matter with Norton then and there. Nortonwas intransigent in insisting that they discuss it immedi-ately but Minassian refused to do so. What happenedafter that is a subject of sharp dispute. Five witnesses tes-tified concerning the incident.Norton testified that he told Minassian: "I'll see you at3 o'clock tomorrow and it probably won't be the lasttime I'll see you on this if that's going to be your atti-tude." He denied that he used any profanity or directedany threats toward Minassian. Norton further testified asfollows. As he was walking away from Minassian, Kath-erine Carvalho," a cashier who overheard the entire' Norton testified that he had the impression from what Flecther toldhim that Fletcher had asked Minsasian to have a shop steward present. Infact Fletcher had not made that request to Minassian.' Norton's supervisor. Rodas, was in the Hotel at the time and he car-tied a beeper so that he could have been contacted by Norton if Nortonhad sought to do so.10 This finding is baed on the testimony of Rodas. Norton testifiedthat he told Rodas he wanted to talk to the manager and that Rodsshrugged and said, "Okay." As is indicated below I do not think thatNorton was a reliable witness and I credit Rodas." Sometimes referred to by her married name, Katherine LaFranc.conversation, shouted, "Marc, Marc, now you're doingit, now you're being insubordinate." At that point Minas-sian said, "Yeah, yeah, that's right. You were being in-subordinate. You were threatening me-Now I am goingto get you fired, too. We're finally going to get you."Minassian's version of the incident was as follows.Near the end of the conversation Norton started yelling.Minassian did not raise his voice. Norton came within afoot of Minassian and said, "Fuck you." Minassianthought that Norton was going to hit him and he steppedback. Norton then said, "I'll get even with you later. I'llget you outside." 12Katherine Carvalho is presently head food and bever-age cashier and as such she is a management employee.She was promoted to that position on March 20, 1981.At the time of the incident in question she was a cashier,a member of the Union, and a shop steward for theUnion. She overheard the entire conversation betweenNorton and Minassian. She testified that Norton used the"F' word and said to Minassian, "I'll get you outside.You haven't seen the last of me yet." She also testifiedthat from her observation of the scene she thought therewas going to be a fight. 13Richard Esparza was a waiter in the restaurant whowalked into the kitchen from the dining room and heardat least part of the discussion between Norton and Min-assian. He was a member of the Union. He averred thattheir faces were about a foot and a half apart and heheard Norton say in what could be a threatening tone ofvoice "I'll see you outside, buddy."'4Aquiles Aranda was a bus person who was presentduring the incident. He testified that Norton became ag-gressive and looked as if he were going to hit Minassian;that Norton said "Fuck" and told Minassian that he wasgoing to take care of him. He averred that he did not seeNorton get closer than 2 feet to Minassian.'2 Minassian testified that he recalled Norton saying "Fuck you" and"I'll get you outside" but that he did not have a clear present recollectionof whether Norton said that he would get even. After reviewing a state-ment he gave shortly after the incident he testified that the statement wastrue and that he remembered the incident more precisely at the time thestatement was given. The statement was read into the record as a pastrecollection recorded. In that statement Minassian quoted Norton assaying "Fuck you. I'll get even with you later. I'll get you outside."n3 A few days later Norton approached Carvalho in the union hall andaccused her of lying. (Before that time she had given a statement to theHotel which quoted Norton as saying "Fuck you. I'l fix you later. I'llget you outside.") She replied, "Marc, knock it off. You know what youdid and you went into a rage and directed filthy language at her in frontof about 24 business agents. She also credibly averred that Bob Jacobs,the director of he business agents, took Norton by the arm and shovedhim out of the door saying ". .. we won't tolerate such language to anywoman or to anybody here in the union hall." Not long thereafter, Car-valho allegedly made some derogatory remarks about Norton to TomasBell. However, even if those remarks were made, there is no basis forconcluding that Carvalho's testimony at the hearing was based on a bissagainst Norton. If there was a bias it can easily be attributable to Nor-ton's outburst at the union hall and before that happened she had given awritten statement that was substantially the same as her testimony at thehearing. At the time she gave that statement she shared a substantialcommunity of interest with Norton. They were both rank-nd-file em-ployees, they were both union memben, and they were both shop stew-ards.14 Esparz gave a statement shortly after the incident in which hestated that Norton cursed at Minasan. That part of the statement wasread into the record as a past recollection recorded.614 HYATT ON UNION SQUAREI have little hesitation in crediting Minassian's versionof the incident over Norton's. Norton's assertion thatMinasaian, after being prompted by shop steward Car-valho, said, "Yeah, yeah, that's right. You were being in-subordinate. You were threatening me-Now I am goingto get you fired, too. We're finally going to get you,"was not believable. Minassian had never met Nortonbefore and did not even know his name. I believe thatNorton put words in Minassian's mouth that were neversaid or implied by Minassian and that as a result Nortonhas destroyed his credibility. Minassian was a convincingwitness when he testified and three witnesses who over-heard the conversation substantiated the basic tenor ofhis testimony. The General Counsel and the ChargingParty argue that disparities in the testimony of thosethree witnesses undermined their credibility. However,those disparities were more easily attributable to differ-ences in individual perceptions rather than to any basicvariations that would undermine Minassian's credibility.In sum, I find that Norton left his work station withoutthe permission of his supervisor, that he insisted on dis-cussing a grievance with Minassian right there and thenwhen Minassian said that the matter would be discussedin personnel at 3 o'clock the next day, and that, whenMinassian continued with his refusal to discuss the griev-ance, Norton lost his temper, acted in such a way thatMinassian thought that he was going to hit him, and said,"Fuck you," "I'll get even with you later," and "I'll getyou outside." That action constituted not only gross in-subordination but a threat of physical violence to Minas-sian.3. The suspension and the dischargeOn the evening of January 18, 1981, Minassian calledHenry Diaz, the Hotel's personnel director, at Diaz'home. He reported to Diaz the details of his encounterwith Norton. Diaz told Minassian to write everythingdown and leave the report in his mailbox. Minassianwrote out the details in longhand and in that memoran-dum stated that Norton had told him "Fuck you. I'll getyou outside." The memorandum goes on to state,"Henry, please note: This type of humiliation I will nottolerate from an employee or anyone else. I expect sometype of action taken, and I will help you to do so ... ."At I p.m. on January 19, 1981, which was the follow-ing day, Diaz took a more detailed statement from Min-assian. In that statement Minassian quoted Norton assaying "Fuck you. I'll get even with you later. I'll getyou outside." Minassian also gave the names of variouswitnesses.Norton went into Diaz' office about 3 p.m. on January19, 1981. Diaz gave him a letter stating that he was sus-pended until further notice pending investigation of "acharge of misconduct, including use of vulgar, abusive,and threatening language, to management personnel."The letter requested Norton's attendance at a meetingscheduled for January 20, 1981, to discuss the chargesand to determine any possible discipline or discharge.'"5 In that January 19 meeting Diaz slso gave Norton a warning noticerelating to an allegedly unauthorized leaflet that had been put on theHotel's bulletin board. That leaflet said, "Hi, my name is Marc Norton,"but Norton denied to Diaz that he had posted it even though he admittedDiaz secured a number of statements from employeeswho had witnessed the January 18 incident. On January19 Diaz spoke to union shop steward Carvalho whosigned a statement saying that Norton had told Minassian"Fuck you. I'll fix you later. I'll get you outside." OnJanuary 20 Diaz spoke to bus person Aquiles Arandawho signed a statement saying that: "I was scared; I wasready for anything, for trouble. Mike [Minassian] wastrying to be nice; he tried to keep the conversation nice."The statement also quotes Norton as saying "What thefuck do you think you are .... Fuck ...(pointing atMike [Minassian]) you're going to see what's going tohappen to you from all this." On January 19 Diaz alsospoke to Norton's supervisor, Rodas, who told him thathe had not given Norton permission to leave his workstation the previous evening.The meeting between Diaz and Norton was postponedand took place on January 22, 1981. Union businessagent Colin Piper also attended as did Assistant Person-nel Director Edie Robinson. Diaz said that Minassianhad reported that Norton had said, "Fuck you. I'll geteven with you. I'll get you outside," and he askedNorton for his version of the incident. Norton deniedmaking any of those remarks to Minassian. At the end ofthe meeting Diaz asked Norton to come back at 3 p.m.16Later that day Diaz discharged Norton. Norton wasgiven a written statement which indicated he was dis-charged for violation of house rules relating to "(1)threatening a manager (2) disrespectful conduct, usingvulgarity to a manager (3) leaving your work area with-out permission (4) failure to make prior arrangementsbefore discharging your duties as shop steward." Thedischarge memorandum also indicated that Norton hadtold Minassian "Fuck you. I'll get even with you later.I'll get you outside."After Norton was discharged a request was made thathe be reinstated. Pursuant to that request Diaz made afurther inquiry concerning the January 18, 1981, inci-dent. On January 24 he spoke to Esparza, the waiterwho had witnessed the incident. Esparza signed a state-ment which said: "Marc [NortonJ really started yelling atMike [Minassian], standing very close to him. I heardMarc say to Mike 'I'll see you outside, buddy.' Hecursed Mike. I don't recall what the word was, but hedefinitely cursed at Mike." Diaz decided not to reinstateNorton.4. The treatment of other discharged employeesThe Hotel has an employee manual which it distrib-utes to all its employees. That manual lists 14 actions byemployees that are considered just cause for immediatesuspension, and, pending review, dismissal. Included insuch actions are ". ..threats of any kind against guests,supervisors or fellow employees," and "disrespectfulat the hearing that he had posted it. (Norton testified that he simply re-fused to say whether he posted it while Diaz testified that Norton deniedposting it. As between Diaz and Norton, I credit Diaz.) As a result ofthat denial the warning notice was withdrawn. There is no allegation thatthe warning notice constituted a violation of the Act.I" Norton testified that Diaz told him that the executive committeewould make a decision. Diaz testified that the decision was his and thatexecutive committee did not meet that day. I credit Diaz.615 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconduct; using vulgarity or failing to give a high degreeof service and courtesy to any guest or supervisor." Inanother section of the manual there is a list of acts whichare considered just cause for remedial actions whichcould involve reprimand, suspension, or dismissal.Among those actions are "leaving your department orwork area without permission from your supervisor;being in other than your assigned work area without au-thorization."There was extensive testimony concerning all of theemployees terminated in the 2 years preceding the hear-ing. There were 26 such terminations. There were dis-charges for making unsolicited advances to a guest, forinsubordination and cursing at a supervisor, for leavingwork early and returning to the hotel as an uninvitedguest at a guest's party, for being tardy less than 10times, for stealing a box of mints valued at less than $5,for returning late from a scheduled vacation, and for awide variety of other reasons. Most of the dischargeswere for misconduct far less serious than that of Nor-ton's. A review of the details of those discharges makesit quite clear that Norton was not singled out for unusu-ally harsh treatment. Diaz credibly testified that after ex-amining the Hotel's records he was unaware of any situa-tion where an employee threatened a supervisor in frontof employees except for the case of Norton and anotheremployee named Ramadan. Ramadan was discharged forthat offense in 1978.In sum, the General Counsel has not shown thatNorton was subjected to disparate treatment because ofany protected activity on his part.B. Analysis and ConclusionsNorton was active in internal union affairs, was one ofa number of employees on the Union's negotiation com-mittee, was active in the July 17 through August 15,1980, strike, was one of the union representatives on thesafety committee, and was one of 22 shop stewards.However, the General Counsel has not established thatthe Hotel was hostile toward employees who engaged insuch activities. The evidence in the record establishesthat the Hotel had a good working relationship withlabor organizations, including the Union herein. There isalso little to establish that the Hotel harbored the type ofanimus against Norton that would give it motivation todischarge him because he engaged in such activities.Indeed, the formal written job evaluation of December 5,1980, just a month and a half before his discharge, indi-cated that the Hotel thought Norton was a very desir-able employee. If the Hotel were trying to set Norton upfor discharge it is most unlikely that the evaluationwould have been so favorable. Personnel Director Diaz,who made the decision to discharge Norton, testifiedthat the sole reason for the discharge was Norton's con-duct on January 18, 1981. I believe that testimony.On January 18, 1981, Norton left his work stationwithout permission in order to confront a supervisorwith a grievance. That was done even though the collec-tive-bargaining agreement provided that a steward coulddischarge his responsibility during working hours onlywhen there was no disruption of work and where priorarrangements had been made with a supervisor. Nortoninsisted on discussing the grievance with SupervisorMinassian even after Minassian refused to discuss it atthat time and place and after Minassian invited Norton toattend a meeting about the grievance at 3 p.m. the fol-lowing day in the personnel office. When Minassian con-tinued with the refusal to discuss the grievance Nortonacted in such a way that Minassian thought that he wasgoing to hit him and Norton said, "Fuck you," "I'll geteven with you later," and "I'll get you outside." Thatconstituted gross insubordination and a threat of vio-lence.A shop steward engages in protected activity when heprocesses a grievance. There is some question as towhether a shop steward's insistence that a grievance bediscussed at a particular time and place chosen by thatshop steward is also protected. However, even if weassume that such an insistence is part of the protected ac-tivity, I do not believe that the General Counsel has es-tablished his case.There are some situations where conduct which is notordinarily protected by the Act is so intertwined withprotected activity that discipline for the unprotected ac-tivity will have such a chilling effect on the protectedactivity that even the unprotected activity cannot beused as a basis for discipline. In such situations, the pro-tected and the unprotected activity are in effect mergedtogether under a "res gestae" or "animal exuberance"theory. Thus, a shop steward cannot be disciplined forquestioning the credibility of a management official ifthat questioning takes place in the context of a debateover a grievance. Crown Central Petroleum Corporation,177 NLRB 322 (1969); Bettcher Manufacturing Corpora-tion, 76 NLRB 526 (1948). In a similar vein, in some cir-cumstances the use of obscene language in the course ofthe processing of a grievance cannot be used as a basisfor discipline. Illinois Bell Telephone Company, 259NLRB 1240 (1982); United States Postal Service, 250NLRB 4 (1980); Firch Baking Company, 232 NLRB 772(1977); Webster Clothes, Inc., d/b/a Webster Men's Wear,a subsidiary of Beck Industries, Inc., 222 NLRB 1262(1976). However, Norton's conduct in the instant casewas much more serious than the conduct of the employ-ees in the cases cited above. His conduct involved un-provoked, gross insubordination and a threat of violencethat was so disruptive of the Employer's right to main-tain order and discipline that it could not be justified inany legitimate balance between that right and an employ-ee's right to engage in impulsive behavior related to pro-tected activity. Nor can it be said that proscription ofthat type of conduct by an employer will have an undulychilling effect on the processing of grievances. TheBoard has refused to find a violation where discipline hasbeen imposed on shop stewards who engaged in far lessserious conduct than that of Norton. In New ProcessGear, Division of Chrysler Corporation, 249 NLRB 1102,1108 (1980), the Board affirmed the Decision of Adminis-trative Law Judge George Norman who held that anemployer did not violate the Act by disciplining a stew-ard who made personal attacks on foremen, resorted toobnoxious obscenities, and refused to follow establishedprocedures in an orderly manner to the point of insubor-616 HYATT ON UNION SQUAREdination. Similar findings have been made where an em-ployee disobeyed an order to stop shouting about agrievance. Calmos Combining Co., 184 NLRB 914 (1970);Charles Meyers & Company, 190 NLRB 448 (1971).In Fibracan Corp., 259 NLRB 161 (1981), the Boardheld:[W]e adopt the Administrative Law Judge's findingthat employee Van Nostrand was lawfully dis-charged for her use of profane language on March16 and 21, and that absent her use of profanity therewas no reason for Plant Manager Minton to singleher out from the other nine employees who alsowalked out on March 16 and whose employmentMinton continued. As more fully described by theAdministrative Law Judge, Van Nostrand directedprofanity against the plant manager at the meetingpreceding the March 16 walkout and again at theMarch 21 interview to discuss her continued em-ployment, when after being specifically informed byMinton that he found her earlier use of abusive lan-guage objectionable, she replied by repeating theprior profanity. We find this repeated and blatantuse of profanity in reply to a supervisor's statementof its objectionability amounted to insubordination.Consequently, the Respondent's response was alawful exercise of its rights to maintain order andrespect. See N.L.R.B. v. Thor Power Tool Company,351 F.2d 584 (7th Cir. 1965), enfg. 148 NLRB 1379(1964). Thus, even taking into full consideration thecontext in which these remarks were made, we findthat this intentional insubordination is sufficientlyegregious to remove Van Nostrand's activities fromany protection they might have otherwise enjoyed.See New Process Gear, Division of Chrysler Corpora-tion, 249 NLRB 1102, 1108-09 (1980); Calmos Com-bining Co., 184 NLRB 914, 914-915 (1970).If there was no violation in those cases, a fortiori, therewas no violation in the instant case. I therefore recom-mend that the complaint be dismissed in its entirety.CONCLUSIONS OF LAWI. The Hotel is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The General Counsel has not established by a pre-ponderance of the credible evidence that the Hotel vio-lated the Act as alleged in the complaint.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER '17The complaint is dismissed in its entirety.17 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.617